           Case 1:21-cv-03155-CM Document 32 Filed 05/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT                                •. r;::::==========-
SOUTHERN DISTRICT OF NEW YORK     ~                             USDCSDNY
_ _ _ _ _ __ __ _ _ _ _ __ _ __ x
                                                            ~

                                                                DOCUMENT

9 KINGS HONG KONG LIMITED ,

               Plaintiff,
                                                                DOC#:
                                                                DATE FILED:
                                                                                   I5
                                                                ELECTRONICALLY FILBD
                                                                                         I
                                                                                      lj Jaoa--i

   -against-                                                          21 Civ. 3155 (CM)

BEYOND MASKS , LLC, SCHIMEON A.
FREDERICK, JR. , and JASON MAY,

               Defendants.

- - - - - - - - - - - - - - - - - -- -X
                                       SCHEDULING ORDER

McMahon, J.:

        This is a breach of contract action for failure to deliver, in early 2021, certain PPE gloves
ordered by plaintiff, a Hong Kong limited liability company whose sole member is another Hong
Kong limited liability company, from defendant Beyond Masks LLC, a Florida limited liability
company. Exactly who is/are the member(s) of the Hong Kong LLC that is the sole member of
plaintiff is not alleged; neither is it alleged who the members of defendant Beyond Masks, LLC
are. Defendant Frederick is alleged to be the Registered Agent and Manager of Beyond Masks ;
Defendant May is alleged to be a "manager" and "agent" of Beyond Masks.

       Plaintiff seeks damages in the amount of $580,500 plus interest; it also seeks to turn what
appears to this court to be a garden variety breach of contract case into a fraud case against the two
individual defendants.

        Notwithstanding the fact that the State of New York has absolutely nothing to do with the
underlying transaction or this business dispute, the Sale and Purchase Agreement (SPA) on which
this lawsuit is founded (Complaint, Ex. A) contains a term in which the "Parties" to the agreement
consent to the exclusive jurisdiction of the state and federal courts in New York to resolve disputes
arising thereunder and agree to waive the obvious venue objections that could be interposed in this
matter.

       The complaint in this action was filed on April 12, 2021. (Docket # 1). Service was effected
on April 22, answers were due on May 13. (Docket# 23, 24, 25).

      The court first became aware of the case today, when I received a letter from Defendant
May, dated May 18, 2021, which states, in its entirety, "I wish to contest this court's jurisdiction
over me. I have never conducted business in New York. I have never resided in New York."
            Case 1:21-cv-03155-CM Document 32 Filed 05/19/21 Page 2 of 3




(Docket #30). Since Mr. May appears to be proceeding prose - and in this Circuit we give prose
litigants the benefit of every doubt -- I deem this document to be a motion to dismiss the complaint
for lack of personal jurisdiction over Mr. May and for improper venue, or in the alternative for the
transfer of the case as insofar as it alleges claims against Mr. May to the Southern District of
Florida, where Beyond Masks allegedly has its offices (Complaint, ~ 6). Mr. May's district of
residence is not alleged in the complaint, although he is alleged to reside somewhere in the State
of Florida.

        The Docket also contains a response to Mr. May's letter from Plaintiffs counsel. This letter
explains the basis for Plaintiffs assertion of diversity jurisdiction. (Docket #31) It does not address
the real issues suggested by that letter, which are that this court lacks personal jurisdiction over
Mr. May and venue in this court is proper as to him.

        In response to these letters, I enter the following order:

        ( 1)   Mr. May has made a motion that may have merit. Mr. May is not a "party" to the
SP A; he did not sign the document; and his name appears nowhere thereon. Only the "Parties" to
the SP A - a term defined in the Preamble to the SP A, which definition is limited to Plaintiff and
Defendant Beyond Masks - have consented to personal jurisdiction in New York, a state wholly
unconnected with the underlying contract dispute or with the alleged "fraud" that is the sole basis
for any claim asserted against Mr. May. Whether the corporation's consent to personal jurisdiction
in New York binds Mr. May is a complicated question that depends on facts yet to be developed.
Based solely on what the court knows today, the answer would be no.

        (2)     Represented parties, unlike prose litigants, do not get the benefit of the doubt from
this court. The letter at Docket #31 is not a sufficient response to the letter at Docket #30; indeed,
as noted above, it does not respond to the issue raised by Mr. May's letter at all. Plaintiffs counsel
is directed to treat the May 18 letter from Mr. May as a motion to dismiss for lack of personal
jurisdiction over HIM, or for improper venue as to HIM, or in the alternative to transfer the case
as against him to the Southern District of Florida or such other district in which he (i.e., Mr. May)
resides. Plaintiff of course has the burden of proving that jurisdiction over Mr. May exists, and the
SP A certainly does not establish it. Therefore, Plaintiff may have 90 days to respond to the motion,
during which time Plaintiff may take discovery from Mr. May, limited to issues related to this
court's personal jurisdiction over him. This discovery MAY NOT extend to the merits of the
underlying dispute. Plaintiffs response to Mr. May's motion must include a memorandum of law
discussing the legal issues raised by Plaintiffs prose motion, accompanied by evidence that would
support a finding by this court that Mr. May has either consented to be sued for fraud in the courts
of the State ofNew York or is otherwise amenable to this court's jurisdiction.

        (3)     Mr. May needs to understand that I cannot simply throw out the case against him
on the basis of his letter. He has raised a serious justiciable issue, but the Plaintiff has the right to
make inquires of him to see whether there is some basis on which this court's personal jurisdiction
might attach to him. Therefore, he must respond to any requests for written answers to questions,
or to a notice of deposition (which deposition must be taken in the place where Mr. May resides),
within thirty days after such is served on him. Mr. May only has to answer questions that relate to
his relationship to Beyond Masks and his dealings with the State of New York; he does not have
            Case 1:21-cv-03155-CM Document 32 Filed 05/19/21 Page 3 of 3




to answer any other questions. If he is asked to produce documents to prove his assertions about
his residence or his relationship to Beyond Masks, he must do so, against within 30 days of
receiving such a request.

       (4)     The court strongly recommends that Mr. May hire counsel to represent him, but
advises Mr. May that he may, if he wishes, represent himself. If he does represent himself, he is
responsible for complying with all orders of the court and the rules of practice in this court,
including the Federal Rules of Civil Procedure and my Individual Rules, which can be found on
the Southern District of New York web page. Mr. May should understand that the court cannot
and will not give him legal advice.

         (5)    Beyond Masks, over which the court has undoubted jurisdiction, has appeared in
this action by counsel. So has Schimeon A. Frederick Jr. , who may or may not stand in a different
position with respect to personal jurisdiction than does Mr. May, in that he signed the SPA on
behalf of Beyond Masks, and as its Registered Agent and representative. At present answers are
due from these defendants tomorrow, May 20, 2021 (Docket # 29) . The court is prepared to extend
time as necessary in light of this scheduling order, since the litigation will not be proceeding until
we clarify the status of Mr. May .

        (6)     At present the court does not have any contact information for Mr. May - no
address, no email. And yet Mr. May actually managed to file his letter motion on ECF. I suspect
that counsel for the other two defendants assisted him. Counsel for defendants has until this Friday,
May 21 , 2021, to file with the Clerk of Court an address, email and phone number for Mr. May or
a declaration on oath attesting to the fact that neither counsel nor his clients has any idea how to
contact Mr. May . Mr. May should be aware that if he does not provide the court with contact
information - and keep that information up to date - he risks sanctions or even default.

       IT IS SO ORDERED

Dated: May 19, 2021
                                                                                        I


                                                                   )


                                                        I         /,
                                                        I      (.._

                                                                       U.S.D .J.


BY ECF TO ALL COUNSEL
